Citation Nr: 1640894	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-25 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from December 2006 and September 2013 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in April 2016.  A transcript is of record.

The issues of service connection for bilateral hearing loss and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran currently has tinnitus which initially manifested during active military service and which has continued intermittently to the present.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claim, the Board concludes that these duties do not preclude the Board from adjudicating this claim, because the Board is taking fully favorable action with regard to the issue of entitlement to service connection for tinnitus.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered because this decision poses no risk of prejudice to the Veteran.

II. Service Connection

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  During the pendency of this appeal, the Court clarified that the list of chronic diseases in 38 C.F.R. § 3.309 (a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system.'"   Fountain v. McDonald, 27 Vet. App. 258, 260 (2015).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339 ), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought." Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.  

At a July 2006 VA examination and a September 2013 examination arranged through VA QTC Services, the Veteran did not report having tinnitus.  In a December 2011 statement, the Veteran wrote that he had experienced tinnitus since his exposure to acoustic trauma during service.  The Veteran wrote in July 2014 that he told the examiner that he did not have prominent ringing in his ears at the time of the examination and that she took this out of context when stating in the examination report that he did not have tinnitus.  He continued that he had had tinnitus since service.  The Veteran testified at the April 2016 hearing that the sound from tanks from his service in Vietnam was like having a shotgun being fired next to his ear.  He was also exposed to acoustic trauma from M60 machine gun fire in Vietnam.  The Veteran said that he had ringing in his ears since noise exposure from combat and that it became constant around ten years after service.

Because the Veteran's DD Form 214 documents a military occupational specialty of light weapons infantryman, the Veteran's statements regarding military noise exposure are found to be consistent with his duties in service.  See 38 U.S.C.A. § 1154 (a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . ."); VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  The Duty MOS Noise Exposure Listing indicates exposure to hazardous noise as "highly probable" for the MOS of infantryman, so such exposure is conceded.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2015), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran's service personnel records state that he earned the Combat Infantryman Badge and Bronze Star Medal with Valor Device and that he served in Vietnam.  Therefore, the record shows that the Veteran was in combat.  

The Veteran is competent to report such symptoms as buzzing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309   (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.  While there is no medical evidence of record linking the Veteran's current tinnitus to military service, his statements alone are considered competent evidence of subjectively-experienced tinnitus during military service and intermittently to the present, and because of the subjective nature of tinnitus, his statements alone may establish a clear diagnosis of the disability during service.  Furthermore, the Board finds that the Veteran's reports of incurring tinnitus in service from acoustic trauma to be consistent with the circumstances and conditions of combat.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Therefore, the record shows that the Veteran has had tinnitus since service, and the examination reports stating that the Veteran did not have tinnitus are not given probative value.

As stated above, the Veteran is competent to describe his subjectively-experienced tinnitus, and the Board finds no reason to doubt the credibility of his assertions that his symptoms first began in service and continued to the present.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted on a presumptive basis as a chronic disease which manifested to a compensable degree during or within one year of service.  See 38 U.S.C.A. §§ 1112, 1137, 5107(b); 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and a right knee disability.  In July 2006 and September 2013 he had examinations at which his hearing loss in the left ear did not meet the standard to be a disability for VA benefit purposes.  See 38 C.F.R. § 3.385 (2015).  The Veteran testified at the April 2016 hearing that he had difficulty communicating with the examiner.  Therefore, the record shows that the hearing loss may be worse than measured at the examinations.  The Veteran also testified that he had flare-ups of his right knee more than once a week and that he could not walk on rough terrain.  At the July 2006 VA examination, the Veteran reported that he did not have flare-ups related to the right knee.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

VA treatment records to July 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from July 2016 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from July 2016 to the present.

2.  Thereafter, schedule the Veteran for an appropriate VA audiological examination to determine the current nature, onset and likely etiology of bilateral hearing loss.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service or was incurred within a year of service.  

The reviewer is advised that the Veteran served in combat as an infantryman , and in-service exposure to excessive noise is conceded.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature, onset and likely etiology of the right knee disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file was reviewed in connection with this examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability is related to service or was incurred within a year of service.  

The reviewer is advised that the Veteran served in combat as an infantryman , and that the record shows that he hurt his right knee while diving to avoid fire in combat.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the issue of entitlement to service connection for bilateral hearing loss and a right knee disability in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


